Title: General Orders, 13 April 1782
From: Washington, George
To: 


                        
                            Head Quarters Newburgh Saturday April 13. 82.
                            Parole
                            C. Signs.
                        
                        The Commanding officer of Engineers is without loss of time to lay before the Commander in Chief a State of
                            the Works at West Point Together with an estimate of the species and quantity of Materials, and the number of men
                            necessary to put the Fortifications in a State of defence that the most essential repairs may be effected before the Army
                            shall take the field—As it is the intention of the General that the Troops shall (as soon as the Season will admit) be
                            drawn together and encamped in tents for the purpose of affording an equal Opportunity to every Corps for perfecting
                            itself in discipline and Maneuvres.
                    